Citation Nr: 1449119	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neurologic disability of the upper extremities.

3.  Entitlement to service connection for a leg disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a neurologic disability of the upper extremities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned at a September 2013 videoconference hearing and a transcript of the hearing has been associated with his claims folder.

The Veteran's claim of service connection for an eye disability was originally denied in a June 2002 rating decision on the basis that there was no medical evidence of any such disability.  A November 2002 VA nursing telephone encounter note was subsequently associated with the claims file and this treatment record indicates that the Veteran reportedly experienced multiple black spots in his right eye visual field and that he had been told of the possible need for laser surgery on the blood vessels in both eyes due to complications of diabetes.  As VA was in possession of the November 2002 VA treatment record within a year following the June 2002 decision and this record reflects that the Veteran experienced bilateral eye problems, the Board finds that new and material evidence was received within a year of the June 2002 decision.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); 38 C.F.R. § 3.156(a) (2012).  The claim of service connection for an eye disability was readjudicated and again denied in the February 2011 rating decision, from which the current appeal originates.  

As new and material evidence was received within a year following the June 2002 rating decision, that decision is not final and the Veteran's initial claim of service connection for an eye disability remains pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a)-(b).  Thus, the Board will adjudicate the eye claim on a de novo basis, and the issue is characterized as stated above.

(By the decision below, petitions to reopen the claims of service connection for diabetes mellitus and a neurologic disability of the upper extremities are granted.  The underlying claims of service connection for diabetes mellitus and a neurologic disability of the upper extremities and the claims of service connection for an eye disability and a leg disability are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran's claim of service connection for diabetes mellitus was originally denied in a June 2002 rating decision on the basis that there was no evidence that the Veteran served in Vietnam and that the disease was not otherwise related to service; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for a neurologic disability of the upper extremities was originally denied in the June 2002 rating decision on the basis that there was no medical evidence of any such disability; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.
3.  Evidence received since the June 2002 RO decision includes information that was not previously considered and which relates to unestablished facts necessary to substantiate the claims of service connection for diabetes mellitus and a neurologic disability of the upper extremities.


CONCLUSIONS OF LAW

1.  The RO's June 2002 decision that denied the claims of service connection for diabetes mellitus and a neurologic disability of the upper extremities is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the June 2002 RO decision is new and material and, therefore, sufficient to reopen the claims of service connection for diabetes mellitus and a neurologic disability of the upper extremities.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In the present case, the RO initially denied the Veteran's claims of service connection for diabetes mellitus and a neurologic disability of the upper extremities in a June 2002 rating decision.  Service connection for diabetes mellitus was denied on the basis that there was no evidence that the Veteran served in Vietnam and that the disease was not otherwise related to service.  Service connection for a bilateral neurologic disability of the upper extremities was denied on the basis that there was no medical evidence of any such disability.

Specifically, the June 2002 decision explained that diabetes did not begin in service and that it was not caused by service.  Although service connection for Type II diabetes mellitus may be presumed if the condition is manifested to a compensable degree in a veteran who served in Vietnam, there was no evidence that the Veteran in this case served in Vietnam.  The National Personnel Records Center was unable to substantiate service in Vietnam and the Veteran's service treatment records did not contain any entries that would support the conclusion that he was in Vietnam.  Rather, he served in Thailand.  As for the claimed neurologic disability of the upper extremities, the RO explained that there was no evidence of any such disability.

The Veteran was notified of the RO's June 2002 decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the June 2002 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the June 2002 decision includes VA primary care treatment notes dated in September 2006, May and November 2010, and September 2012, a June 2012 VA neurology consultation note, a February 2013 VA neurology resident note, the Veteran's July 2011 notice of disagreement (VA form 21-4138), and his testimony during the September 2013 hearing.  The Veteran's July 2011 notice of disagreement and September 2013 testimony include reports of being exposed to herbicides while traveling along the perimeter of U-Tapao Air Base in Thailand.  

Service personnel records confirm that the Veteran was stationed at U-Tapao Air Base.  There was known use of commercial herbicides along the perimeter of that base during that period, and the Veteran's reports are presumed to be credible for purposes of determining whether they are new and material.  In light of these facts, the new reports of exposure to herbicides in Thailand pertain to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's current diabetes may be related to service.

As for the claimed neurologic disability of the upper extremities, the newly obtained VA treatment records reveal that the Veteran experienced bilateral hand tremors, that there was mixed sensory loss on monofilament testing of the extremities, and that he was diagnosed as having diabetes mellitus "with . . . mild peripheral neuropathy" and essential tremors of the hands.  As the claim of service connection for diabetes mellitus is being reopened due to its potential relationship to herbicide exposure in service and the diagnosed peripheral neuropathy has been associated with the diabetes, the additional evidence also pertains to an element of the claim of service connection for a neurologic disability of the upper extremities that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has such a disability which may be related to a potentially service-connected disability.

Hence, the evidence is new and material, and the claims of service connection for diabetes mellitus and a neurologic disability of the upper extremities are reopened.


ORDER

As new and material evidence has been received, the claim of service connection for diabetes mellitus is reopened, so the appeal of this issue is granted to this limited extent.

As new and material evidence has been received, the claim of service connection for a neurologic disability of the upper extremities is reopened, so the appeal of this issue is granted to this limited extent.


REMAND

The Veteran has alleged that he was exposed to herbicides in service while stationed in Thailand at U-Tapao Air Base during the Vietnam War Era.  VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam Era.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (December 16, 2011), directs, that where a veteran claims exposure to herbicides in Thailand during the Vietnam Era, the following steps shall be taken.  

If a veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases, including the one at U-Tapao, he did not participate in certain activities near the air base perimeter, and he did not serve at a U.S. Army base in Thailand, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the veteran's claims file.

If the veteran timely furnished information concerning the approximate dates, location, and nature of the alleged herbicide exposure, such exposure cannot be conceded based on the evidence of record, and he has provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC), a request is to be sent to the JSRRC for verification of exposure to herbicides.

The United States Court of Appeals for Veterans Claims has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999). 

Service personnel records confirm that the Veteran was stationed at the Royal Thai Air Force Base at U-Tapao from March 1970 to April 1971 and that he also had temporary duty in Thailand for 90 days beginning in February 1973.  He claims that he was exposed to herbicides during that time because he was in the vicinity of the base's perimeter while traveling from the barracks to his duty station.  He served as a B-52 ground crew member during his time in Thailand.

A copy of C&P Service's "Memorandum for the Record" has been placed in the Veteran's claims file and his claimed exposure to herbicides has not been verified. As specific information concerning the dates, location, and nature of the Veteran's alleged herbicide exposure has been provided, a remand is necessary so that a request can be sent to the JSRRC to attempt to verify such exposure.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he may have set foot in Vietnam on various occasions while being transported to and/or from Thailand.  Service personnel records indicate that he served with the "4258th OMS/307 OMS" while serving in Thailand from March 1970 to April 1971.  It is unclear as to whether he served with this same unit during his temporary duty in Thailand beginning in February 1973.  In light of this information, a remand is also necessary to attempt to obtain any available information concerning transfers associated with "4258th OMS/307 OMS" at the start and end of the Veteran's service in Thailand.

In addition, the Veteran's complete service personnel records may contain information that corroborates his alleged exposure to herbicides in service. Although some service personnel records have been requested and associated with the claims file, complete service personnel records (including any appraisals of the Veteran's performance which may provide information concerning his in-service duties) have not yet been requested.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to provide a copy of the Veteran's Official Military Personnel File.

Also, a December 2013 VA primary care treatment note reveals that the Veteran was scheduled for follow up treatment for his claimed disabilities in 9 months.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system are contained in the Minneapolis Vista electronic records system and are dated to June 2013 and from October to December 2013. Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the NPRC to obtain a copy of the Veteran's complete Official Military Personnel File, including all appraisals of his performance.  If efforts to obtain the Veteran's personnel records are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  The agency of original jurisdiction (AOJ) shall take all necessary steps, including contacting the Department of the Air Force, the JSRRC, and any other appropriate source, to obtain, to the extent feasible, any flight crew/passenger manifests for flights operated to and from the Royal Thai Air Force Base at U-Tapao in March 1970, April 1970, February 1973, and May 1973.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Thereafter, the AOJ shall prepare a summary of the Veteran's reports concerning his alleged exposure to herbicides in Thailand at the Royal Thai Air Force Base at U-Tapao from March 1970 to April 1971 and for 90 days beginning in February 1973.  This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records, shall be sent to the JSRRC to attempt to verify his reported herbicide exposure.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for diabetes mellitus, an eye disability, a neurologic disability of the upper extremities, and any leg disability contained in the Minneapolis Vista electronic records system and dated from June through October 2013 and from December 2013 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Any additional evidentiary development deemed necessary in light of newly received evidence should be undertaken.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


